IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,544-01


                EX PARTE FREDERICK JERMAINE JEFFERY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1528672-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of possession of a controlled substance and sentenced to twenty-five

years’ imprisonment. The First Court of Appeals affirmed his conviction. Jeffery v. State, No. 01-

18-00320-CR (Tex. App. — Houston [1st Dist.] Feb. 21, 2019) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On October 21, 2019, the trial court entered an order designating issues. The trial court also

appointed habeas counsel to represent Applicant on October 24, 2019. However, based on various

inquiries made by Applicant after that date about the status of his application, it does not appear that

appointed habeas counsel ever communicated with Applicant, and may not be aware of his
appointment. The district clerk properly forwarded this application to this Court under Texas Rule

of Appellate Procedure 73.4(b)(5). However, the application was forwarded before the trial court

made findings of fact and conclusions of law. We remand this application to the trial court to

complete its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 9, 2021
Do not publish